205 Ga. App. 644 (1992)
423 S.E.2d 56
HAGEMAN
v.
THE STATE.
A92A1955.
Court of Appeals of Georgia.
Decided September 29, 1992.
Douglas R. Daum, for appellant.
Ralph T. Bowden, Jr., Solicitor, Cassandra J. Cook, R. Javoyne *645 Hill, W. Cliff Howard, Assistant Solicitors, for appellee.
McMURRAY, Presiding Judge.
Defendant Hageman appeals his conviction of the offense of speeding. Held:
Each of defendant's three enumerations of error contend the trial court erred in admitting certain evidence at trial. However, defendant has failed to comply with OCGA § 5-6-37 by stating in the notice of appeal whether any transcript of evidence is to be transmitted to this Court as part of the record on appeal and there is no transcript of the trial included in the record on appeal. "`In the absence of a transcript, we cannot consider enumerations of error concerning the evidence or proceedings at trial. Dean v. State, 188 Ga. App. 128 (372 SE2d 286) (1988).' Hasty v. State, 195 Ga. App. 427 (394 SE2d 800)." Williams v. State, 200 Ga. App. 84, 85 (1) (406 SE2d 498). "In the absence of a transcript, or a record prepared from recollection or a stipulation of the case pursuant to OCGA § 5-6-41 (g, i), we cannot consider enumerations of error based on the evidence. Dean v. State, 188 Ga. App. 128 (372 SE2d 286) (1988)." Sizemore v. State, 195 Ga. App. 548 (395 SE2d 669). See also Powell v. State, 198 Ga. App. 509, 512 (2) (402 SE2d 108), and Sheriff v. State, 184 Ga. App. 180 (361 SE2d 53). Since defendant's enumerations can be reviewed only by reference to a transcript, the absence of a transcript requires that we assume that the trial court's rulings on the admission of evidence were correct.
Judgment affirmed. Sognier, C. J., and Cooper, J., concur.